Citation Nr: 9907242	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back and neck 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to June 1985.  






This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1996 determination of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The claim for service connection for a low back and neck 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for a low back and neck 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran was 
involved in a motor vehicle accident in June 1981.  The 
records reflect that the veteran was treated on an ongoing 
basis for cervical and lumbar muscle strain.  The veteran was 
admitted in July 1981 for further evaluation.  The report 
shows that one orthopedic examiner found no significant 
orthopedic pathology requiring active intervention and 
another orthopedic examiner who found no objective evidence 
of a considerable injury, but noted that the veteran had 
considerable chronic fibric-myositis.  



The service medical records indicate that the veteran was 
seen on several occasions for treatment of her back following 
the July 1981 admission.  

The inservice radiographic evidence consists of x-ray reports 
for films taken in June and July 1981, and June 1982.  The 
June 1981 x-rays revealed some loss of the normal cervical 
lordosis, which the examiner noted could represent muscular 
spasm; otherwise, no significant abnormalities of the 
cervical spine were demonstrated.  Films of the thoracic and 
lumbar spine revealed a gentle dextroscoliosis in the lower 
thoracic spine and no evidence of fracture or other acute 
process.  

Thoracic and lumbar films in June 1982 revealed no 
significant abnormalities.  The veteran reported recurrent 
back pain in her report of medical history at separation in 
March 1985.  The report of medical examination at separation 
shows a normal clinical evaluation for the spine and the 
examiner noted no complaints or sequela with respect to the 
June 1981 auto accident and subsequent treatment.  

The record shows that x-rays taken by VA of the cervical 
spine in February 1991 revealed minimal disc degeneration at 
the C5-6 level.  

A December 1995 outpatient treatment report shows that the 
veteran reported pain and stiffness of the neck and low back 
pain.  The examiner noted a history of whiplash in 1981.  The 
assessment was neck pain, maybe arthritis.  

An April 1996 VA outpatient treatment report shows that the 
veteran was seen for complaints of back trouble over the past 
year.  Physical examination revealed some pain on bending.  
The examiner diagnosed chronic back pain.  An April 1996 x-
ray report revealed degenerative arthritis of the posterior 
facet joints of the L5-S1 vertebrae, evidenced by sclerotic 
thickening at the facet margins.  The veteran was seen on a 
second occasion in April 1996 for complaints of back pain.


Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves medical etiology, competent medical evidence that 
the claim is "plausible" is required in order for the claim 
to be well grounded.  See Caluza, 7 Vet. App. at 504; Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91 (1993). 

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in her claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  See Block v. Brown, 7 Vet. 
App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991).  Further, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) (1998).  

Where a veteran served during a period of war or peacetime 
service on or after January 1, 1947, and a presumptive 
disease such as arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

Initially, the Board notes that VA examinations were 
scheduled in connection with the current appeal.  The record 
contains examination request worksheets that reflect VA 
examinations were requested in August 1997 and January 1998.  
The RO notified the veteran by letter in February 1998 that 
she did not report and the necessity to obtain such an 
examination in order to adjudicate the claim.  When 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  38 C.F.R. § 3.655 (1998).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Id., at 
para. (b).  Accordingly, the Board will consider the 
veteran's claim on the basis of the current record.  

The Board also notes that the veteran failed to report for a 
personal hearing scheduled at the RO.  Following a review of 
the file, it appears that the veteran may not have received 
the notices for either the VA examination or the personal 
hearing.  The last piece of correspondence in the record from 
the veteran was the VA Form 9 dated in April 1997, which does 
not indicate her current address.  The record reflects that 
the notice of the personal hearing and the scheduled VA 
examinations were sent to the address indicated by the 
veteran in November 1996.  The Board concludes that these 
notices were sent to the latest address of record.  

The Court stated that "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of [her] 
whereabouts [and] if [s]he does not do so, there is no burden 
on the part of the VA to turn up heaven and earth to find 
[her]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In the 
case at hand, there are no other plausible addresses of the 
veteran contained in the file.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

Following a review of the evidence of record, the Board finds 
that the veteran's claim is not well grounded.  Although the 
probative medical evidence shows that the veteran currently 
has degenerative changes of the cervical and lumbosacral 
spine, the evidence does establish a nexus between the 
current disabilities and an inservice injury or disease.  
Moreover, although the service medical records show extensive 
treatment for back complaints following the June 1981 
accident, they do not show any evidence of degenerative 
changes of the spine. 


The issue of whether the veteran's current complaints of back 
pain and radiographic findings are linked to her inservice 
back treatment involves a question of medical causation.  The 
Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's current back disorders are 
related to her inservice treatment.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In absence of medical opinions 
establishing such causal links, the Board must deny the 
veteran's claim as not well grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground her claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claim of entitlement to service connection 
for a low back and neck disorder is not well grounded, the 
doctrine of reasonable doubt is not applicable to her case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).




The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist her in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for a low back and 
neck disorder, VA was not under a duty to assist the veteran 
in developing facts pertinent to her claim of service 
connection for cervical and lumbar back disorders prior to 
the submission of a well grounded claim.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997); Schroeder v. West, No. 
97-131 (U.S. Vet. App. Feb 8, 1990) (per curiam) (en banc).



ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a low back and neck 
disorder, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


